Name: Commission Regulation (EEC) No 3448/84 of 6 December 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 84 Official Journal of the European Communities No L 318/41 COMMISSION REGULATION (EEC) No 3448/84 of 6 December 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2985/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (^ as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2985/84 Q, as last amended by Regulation (EEC) No 3367/84 (8) ; Whereas, for the period 21 to 27 November 1984, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 7 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9. 1966, p . 3025/66 . (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . O OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90 , 1 . 4 . 1984, p. 1 . o OJ No L 167, 25 . 7 . 1972, p. 9 . (o OJ No L 143 , 30 . 5 . 1984, p. 4 . 0 OJ No L 282, 26 . 10 . 1984, p . 18 . (8) OJ No L 313 , 1 . 12 . 1984, p. 38 . No L 318/42 Official Journal of the European Communities 7 . 12. 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,387 12,137 13,339 13,539 13,650 13,650 2 . Final aids || I Seeds harvested and processed in :  Federal Republic of Germany (DM) 36,12 31,51 34,36 35,10 35,39 36,12  Netherlands (Fl) 34,61 35,51 38,68 39,50 39,83 40,56  BLEU (Bfrs/Lfrs) 528,49 563,30 619,09 626,91 632,04 620,97  France (FF) 69,21 74,42 82,28 82,53 83,17 83,19  Denmark (Dkr) 95,82 102,13 112,25 113,93 114,86 114,08  Ireland ( £ Irl) 8,542 9,104 10,000 10,082 10,165 9,666  United Kingdom ( £) 6,771 7,237 7,985 8,107 8,173 8,173  Italy (Lit) 16 306 17 376 18 817 18 829 18 982 18 114  Greece (Dr) 855,50 924,46 1 036,43 1 053,05 1 061,21 1 061,21 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,227 17,807 19,570 20,185 19,846 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 54,09 45,38 49,55 51,27 50,49  Netherlands (Fl) 53,53 51,14 55,79 57,72 56,84  BLEU (Bfrs/Lfrs) 845,95 826,45 908,28 935,19 919,44  France (FF) 1 1 5,27l 112,14 123,89 126,95 124,53  Denmark (Dkr) 153,38 149,85 164,68 169,86 167,00  Ireland ( £ Irl) 13,672 13,357 14,673 1 5,059 14,804  United Kingdom ( £) 10,975 10,708 11,807 12,187 11,975  Italy (Lit) 25 911 25 495 27 704 28 281 27 791  Greece (Dr) 1 456,77 1 413,96 1 578,87 1 634,54 1 602,29 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of I ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,233090 2,227040 2,220710 2,21 5060 2,215060 2,197260 Fl 2,519480 2,512570 2,506090 2,500250 2,500250 2,482190 Bfrs/Lfrs 44,933500 44,005600 45,057900 45,107900 45,107900 45,260300 FF 6,838130 6,848450 6,863580 6,877220 6,877220 6,919460 Dkr 8,043540 8,060840 8,076780 8,089620 8,089620 8,127020 £ Irl 0,717989 0,721801 0,725225 0,728238 0,728238 0,737165 £ 0,602485 0,602918 0,603218 0,603462 0,603462 0,604455 Lit 1 379,52 1 386,23 1 392,72 1 398,72 1 398,72 1 418,30 Dr 91,3364 91,4123 91,4766 91,5430 91,5430 91,7874